CAMERON, Judge.
The petitioner experienced an industrial incident on 6 February 1964. He did not seek medical treatment. During a routine physical examination on 9 December 1964, his physician discovered a hernia. At the time of the examination, the petitioner did not advise his physician as to the industrial incident.
On 12 January 1965, the petitioner filed his claim with the Industrial Commission and the Commission held the hernia to not be compensable. The proper procedures were followed and this matter is before us for review.
It is our opinion that the petitioner has not brought himself within the tests set forth in Section 23-1043 A.R.S., and that the case of Morris v. Industrial Commission, *2873 Ariz.App. 393, 414 P.2d 996 (1966) is not applicable to the petitioner’s claim.
The award is affirmed.
STEVENS, C. J., and DONOFRIO, J., concur. '